internal_revenue_service number release date index number ----------------------------------- -------------------- ---------------------------------- ------------------------------- --------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc intl b06 plr-113185-13 date date legend ------------- ----------------------------------- taxpayer accounting firm --------------------------- company individual a individual b state a year date date date month ---------------------------------------- ------------------------ -------------------------- ------------- ------- ---------------- --------------------------- --------------------------- ---------------------- dear --------------- this responds to a letter dated date submitted by accounting firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accounting firm and accompanied by affidavits and penalty of perjury statements executed by appropriate parties this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination plr-113185-13 facts taxpayer is a domestic_corporation that assists company with the export of property company an s_corporation wholly owns taxpayer individual a and individual b wholly own company and are officers of company in year accounting firm approached individual a and individual b to discuss forming an interest charge domestic_international_sales_corporation ic-disc individual a and individual b were not familiar with ic-disc matters and were inexperienced with international tax matters and filings they subsequently engaged accounting firm to take all necessary steps to elect ic-disc status for year as a result taxpayer was incorporated on date in state a with the sole purpose of qualifying and operating as an ic-disc taxpayer began operating as an ic-disc on date accounting firm prepared a form 4876-a and sent it to individual a and individual b on date individual a and individual b mistakenly believed that accounting firm filed the form 4876-a and that the correspondence was confirmation of the filing as a result individual a and individual b believed that no further action was required accounting firm did not confirm whether taxpayer had timely filed the form 4876-a believing all requirements for ic-disc status had been satisfied accounting firm prepared the form 1120-ic-disc tax_return for taxpayer which was signed by individual a and filed in month taxpayer and accounting firm received a letter dated date from the service stating that the service had no record that a form a had been filed after discovering that the form 4876-a had not been filed taxpayer requested a ruling granting an extension of time to file form 4876-a for its first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election as used in this letter the terms ic-disc and disc have the same meaning plr-113185-13 temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i treasury regulation b provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 taxpayer should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-113185-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________________ joseph p dewald senior technical reviewer branch office of associate chief_counsel international cc
